Wright, T.
taxes: ment^effect" of' Several questions are made by appellant, but as one of thesfe decides the whole case, we leave the others unnoticed. After paying all lienholders, there still remains a surplus largely more than sufficient to pay these taxes. The contract of plaintiff with his vendee, contemplates the contingency of the liability of the lands to meet the tax incumbrances. The surplus must go entirely to Murray, or be applied, in part, to these taxes. That, aside from *175some equities in favor of the owner or lienholders, the lands are liable for the taxes there can be no doubt. And as it in no manner appears that the owner advanced his means, or acted upon the belief that the. taxes had been paid; and as the only incumbrancer who could by any possibility have been misled, will be paid in full, and is provided for in the decree, it necessarily follows that this decree, as to the treasurer, was erroneous. The entry by the treasurer, in his boohs, did not operate to discharge the taxes. Only those misled by the boohs, or who acted upon the faith of what' they contained, can, in equity, claim to be prejudiced by such recitals or entries.
Eeversed.